Citation Nr: 1626578	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a refund of contributions made to the Post-Vietnam Era Veterans' Educational Assistance Program under Chapter 32, Title 38, United States Code


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Marine Corps from July 1981 to April 1988.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 administrative decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied the Veteran's request for a refund of contributions made to Post-Vietnam Era Veterans' Educational Assistance Program under Chapter 32, Title 38, United States Code.     

This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in December 2015.   The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran served in active duty from July 1981 to April 1988. 

2.  The weight of the evidence reflects that the Veteran did not contribute to the Veterans Educational Assistance Program (VEAP) under Chapter 32, Title 38, United States Code, during active duty and the military did not make contributions on his behalf. 



CONCLUSION OF LAW

Entitlement to a refund of contributions made to the Post-Vietnam Era Veterans' Educational Assistance Program under Chapter 32, Title 38, U.S.C. is denied.  38 U.S.C.A. §§ 3221, 3222, 3223 (West 2014); 38 C.F.R. §§ 21.5020, 21.5021, 21.5040, 21.5052, 21.5060, 21.5064 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 and Chapter 32 of Title 38, United States Code.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]...are relevant to a different Chapter of Title 38 and do not apply to this appeal).  

In the present matter, VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) (2015) and the duty to assist is outlined under 38 C.F.R. § 21.1032 (2015).  The Board finds that VA fulfilled its duty to notify the Veteran.  VA advised the Veteran of the evidence and information necessary to establish eligibility to VEAP refund under Chapter 32.  The Veteran was notified of the pertinent law and regulations.  As discussed below, VA made all possible efforts to verify whether the Veteran made contributions to VEAP during active service.  There is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication.

The Veteran claims entitlement to a refund of contributions made to VEAP, an educational assistance program under Chapter 32 that was established specifically for veterans who entered active military service after January 1, 1977 and before July 1, 1985.  See 38 U.S.C.A. § 3221 (West 2014).  The program requires that eligible participants contribute up to $2,700 of their active duty pay, which is then matched by the government on a 2-for-1 basis.  See 38 U.S.C.A. § 3222 (West 2014); 38 C.F.R. § 21.5052 (2015).  

All benefits available under this program must generally be used within 10 years of a participant's release from active duty.  See 38 U.S.C.A. § 3232; 38 C.F.R. § 21.5041.  Specifically, any participant who has not utilized all of his entitlement to benefits within the 10-year delimiting period set forth in 38 C.F.R. § 21.5041, and at the end of one year thereafter has not filed a claim for educational assistance allowance, will be automatically disenrolled from the program, but will then be entitled to a refund of all remaining contributions.  See 38 C.F.R. §§ 21.5060, 21.5064.  A disenrolled individual will be refunded all contributions made by him to the fund.  See 38 U.S.C.A. § 3223; 38 C.F.R. § 21.5064(a).  The amount of the contributions refunded upon disenrollment shall be limited to the amount of his contributions not utilized to receive benefits as of the date of disenrollment, less any outstanding debts resulting from overpayments of educational assistance allowance.  Id.

In this case, the RO in December 2013 denied the Veteran's request for a refund of contributions made to VEAP on the basis that records did not show that he ever made any contributions for Chapter 32 benefits.  

The Veteran disagreed with the December 2013 determination, claiming that he did make contributions, as shown by his DD Form 214, Certificate of Release or Discharge from Active Service, where in block #15 of the form it affirmatively shows he contributed to VEAP.  The form also shows that he served on active duty from May 1985 to April 1988, with a prior period of active service. 

In December 2015, this matter was remanded for the AOJ to undertake additional development to confirm, with financial documentation, whether or not the Veteran ever made contributions to the VEAP program and to verify his first period of service.   

A DD Form 214, Certificate of Release or Discharge from Active Service, for the Veteran's first period of service was obtained.  The form shows that the Veteran served on active duty from July 1981 to May 1985.  In block #15 of the form it affirmatively shows that he did not contribute to VEAP.  A DD Form 214 for the Veteran's second period of service was obtained.  The form shows that the Veteran served on active duty from May 1985 to April 1988.  In block #15 of the form it affirmatively indicates that he did contribute to VEAP.  

Review of the record shows that VA requested documentation through the Defense Personnel Records Information System (DPRIS) and the Department of Defense (DoD) in March 2014, to substantiate that the Veteran made contributions to the VEAP.  In electronic mail correspondence DPRIS reported no documentation and DoD reported that it had no evidence or record that the Veteran made any contributions.  No actual financial documents, such as payroll records showing deductions were taken for education benefits, have been produced to reconcile the negative responses of DPRIS/DoD with the entry on the Veteran's DD Form 214 noting he made contributions.  

The record shows that in February 2016, VA contacted DoD and Defense Finance and Accounting Service (DFAS) and requested verification as to whether the Veteran made any VEAP contributions and if so, the amount and the date.  In February 2016, DoD responded that there was no record of a contribution to VEAP by the Veteran.  In an April 2016 electronic communication, DoD indicated that copies of the Veteran's records were requested and DoD would respond once the records were received.  In a subsequent April 2016 response, DoD informed VA that DFAS had been contacted and according to their records, the Veteran did not contribute to VEAP.  DoD indicated if the Veteran had contributed to VEAP, it would have been reflected in the DFAS database.  DoD indicated that they did not have access to the Veteran's payroll records.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not make contributions to VEAP during active service or that any contributions were made on his behalf.  The Board finds that the records from DoD and DFAS have great probative value.  DFAS is the agency responsible for maintaining military pay records and information and it performs accounting and financial functions throughout DoD.  DFAS's mission is to lead DoD in finance and accounting by ensuring the delivery of efficient, exceptional quality pay and financial information.  See www.dfas.mil.  DFAS has expertise in matters of military pay and interpretation of pay records.  The DFAS database contains information about the Veteran's pay records from active service.  Such information does not show any contributions from the Veteran's military pay or DoD to VEAP.  The Board finds that the information from DFAS to have greater probative value than information provided on the Veteran's DD Form 214.  The DD Form 214, Certificate of Release or Discharge From Active Duty, is a discharge or separation document and it is created to verify military service for benefits, retirement, or employment.  See Army Regulation 635-5, the Marine Corps Separation and Retirement Manual.  It is not a pay record.   

The Board finds that VA made multiple attempts to verify whether the Veteran made a contributions to VEAP during active service.  The record does not indicate any other facilities or addresses where such records may be obtained and the Board concludes that further efforts on part of VA to request the records would be futile.  

The Board finds that the weight of the evidence shows that the Veteran did not contribute to VEAP under Chapter 32, Title 38, United States Code, during active duty and the military did not make contributions on his behalf.  In light of the above, entitlement to a refund of contributions made to VEAP is not warranted and the appeal is denied.    

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a refund of contributions made to VEAP under Chapter 32, Title 38, U.S.C. is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


